ORDER
PER CURIAM.
Cartez Huntley (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of the class A felony of robbery in the first degree, in violation of Section 569.020,1 and armed criminal action, in violation of Section 571.015. The trial court granted Defendant’s motion for judgment of acquittal on the armed criminal action charge and sentenced him to fourteen years imprisonment on the robbery conviction. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. Rule 30.25(b). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. We affirm the judgment pursuant to Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.